Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
There is no teaching or suggestion in the prior art of the claimed limitations, as presented in the independent claims, specifically receiving a first indication, from a network device, used to indicate a first uplink transmission resource of a terminal device, the first uplink transmission resource is used by the terminal device to perform uplink transmission with the network device, and keeping the power headroom report triggering state in a first time period, and canceling the power headroom report triggering state when the first time period expires, wherein the first time period is a time period starting from a receiving time point of the first indication to a time point of generating a power headroom report based on a second indication corresponding to a shortest transmission time interval after the second indication is received, the second indication is used to indicate a second uplink transmission resource of the terminal device as detailed in the dependent claims for such limitations.

The closest prior art found by the Examiner is the previously cited references namely, (US 2011/0092217 A1) and (US 2013/0148619 A1).
However, the references alone and in combination do not teach or suggest an information transmission method when a terminal device is in a power headroom report triggering state the way as claimed in the present application.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee; such submission should be clearly labeled "Comments on Statement of Reason for Allowance."  

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-2723088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472